Citation Nr: 1211422	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities to include as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for erectile dysfunction to include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran's case was remanded by the Board in August 2010.  The Board finds that the remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities to include as secondary to diabetes mellitus type II and entitlement to service connection for erectile dysfunction to include as secondary to diabetes mellitus type II are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had foreign service totaling one year, from February 1970 to February 1971 at the Nakhon Phanom Royal Thai Air Force Base as an aircraft mechanic/crew chief.

2.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's statements regarding his flights to Vietnam are credible and persuasive.  



CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, diabetes mellitus is presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

First, with respect to the issue of service connection for diabetes mellitus type II, discussion of VA's duties to notify and assist is not required as the law does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting service connection for diabetes mellitus type II.  Further discussion of VA's duties to notify and assist is not required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of    38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of        38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.

For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 'service in the Republic of Vietnam' means that a claimant must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert denied 129 S. Ct. 1002 (2009).

Diabetes Mellitus type II

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for diabetes mellitus, type II.

The Veteran has alleged that he was directly exposed to herbicides as a result of service in Vietnam and, therefore, is entitled to presumptive service connection pursuant to 38 C.F.R. § 3.307 (a)(6)(iii).  In a statement submitted in February 2008, the Veteran stated that while assigned to the Nakhon Phanom Royal Thai Air Force Base as an aircraft crew chief, he accompanied his aircraft on many occasions on flights to a number of bases in Thailand and Vietnam.  The flights were made with the permission of the pilot and his line chief for the day and were not on any written flight orders.  The majority of these trips were made to Da Nang, Republic of South Vietnam.  He explained that he was physically in Vietnam on many occasions.  

In resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence establishes that the Veteran's overseas service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R.                          §§ 3.307(a)(6)(iii), 3.313(a) (2011).

The Board first recognizes that the Veteran was awarded the Vietnam Service Medal (VSM).  However, the VSM was awarded to all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace above, as well as, most important in this case, to those who served in Thailand, Laos or Cambodia in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  Therefore, receipt of the VSM is not per se verification of service in Vietnam.  

However, the Board has considered the Veteran's statements regarding his presence in Vietnam and finds them credible in light of some of the documentary evidence of record.  The DD Form 214 confirms that the Veteran had a total of 1 year of foreign service.  The personnel records do not reveal any visitation in Vietnam, but do show that he served as an aircraft mechanic/crew chief and was assigned to the 606 Special Operations Squadron Nakhon Phanom Royal Thai Air Force Base in Thailand.  The service personnel records include several Performance Reports describing his duties and achievements.  The Veteran's performance appraisals corresponding to his period of active service in Thailand describe his duties in detail, but make no reference to his serving as a member of an air crew on any occasion.  Rather, the Veteran's duties appear to pertain solely those related to an aircraft ground crew.  

However, the Board recognizes the Veteran's statements that he went on flights to Vietnam on many occasions with the permission of the pilot.  The service treatment records show that the Veteran underwent a flight physical in May 1970 when he was serving in Thailand, indicating that perhaps the Veteran did go on flights.  Therefore, given the evidence of a flight physical and the Veteran's credible statements that he flew to Vietnam on several occasions, the Board finds it reasonable that the Veteran set foot in Vietnam as part of a flight crew.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that 'definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness. It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.').

Therefore, the Board concludes that the Veteran set foot on the land mass of Vietnam during the Vietnam era.  Because the Veteran has been diagnosed as having diabetes mellitus type II, service connection for diabetes mellitus is granted on a presumptive basis due to presumed exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309.  


ORDER

Entitlement to service connection for diabetes mellitus type II is granted.  


REMAND

Reasons for Remand:  To provide VA examinations.  

The record shows that the Veteran was not afforded VA examinations with respect to his claims for service connection for peripheral neuropathy of the bilateral lower extremities to include as secondary to diabetes mellitus and service connection for erectile dysfunction to include as secondary to diabetes mellitus.  The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  The evidence shows that the Veteran has been diagnosed with peripheral neuropathy and erectile dysfunction.  In fact, a 1991 private treatment record noted that the Veteran's erectile dysfunction was "possibly related" to his diabetes mellitus.  The Board notes that the Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  However, as the Veteran has not been afforded VA examinations and the Veteran is now service-connected for diabetes mellitus type II,  the Board concludes that VA examinations are required with respect to the etiology of the Veteran's peripheral neuoropathy and erectile dysfunction.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 86.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination for the purposes of determining the nature and etiology of his current peripheral neuropathy of the bilateral lower extremities.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that peripheral neuropathy was caused by or aggravated by the service-connected diabetes mellitus.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

The examiner is advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  Schedule the Veteran for a VA medical examination for the purposes of determining the nature and etiology of his current erectile dysfunction.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that erectile dysfunction was caused by or aggravated by the service-connected diabetes mellitus.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

The examiner is advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After conducting any additional development deemed necessary, readjudicate the claims, considering all the evidence of record.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


